Upon consideration of the petition in the Alternative filed by Petitioner on the 24th of January 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of June 2017."
The following order has been entered on the motion filed on the 24th of January 2017 by Petitioner for Writ of Prohibition:
"Motion Denied by order of the Court in conference, this the 8th of June 2017."
The following order has been entered on the motion filed on the 31st of January 2017 by Petitioner for Addendum to Petition for Discretionary Review, Petition for Writ of Certiorari, and Motion for Writ of Prohibition:
"Motion Dismissed as moot by order of the Court in conference, this the 8th of June 2017."